                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Dorian Brown,                              )       CASE NO. 1:19 CV 1712
                                           )
             Plaintiff,                    )       JUDGE PAMELA A. BARKER
                                           )
      v.                                   )
                                           )       Memorandum of Opinion and Order
Armond Budish, et al.,                     )
                                           )
             Defendants.                   )



       INTRODUCTION

       Pro se Plaintiff Dorian Brown filed this action under 42 U.S.C. § 1983 against

Cuyahoga County Executive Armond Budish, and MetroHealth Director of the Cuyahoga

County Correctional Center Mr. Thompkins. In the Complaint, Plaintiff alleges he was

injured when he assisted another detainee and was denied medical care. He seeks monetary

damages.

       BACKGROUND

       Plaintiff states he was in a holding cell awaiting a court appearance on July 17,

2019. He contends detainee Mr. Freeman was arguing with a corrections officer and

demanding immediate medical attention for chest pains. When the officer opened the door

to serve lunch to the detainees, Freeman sat in the doorway and refused to move until he

received medical attention. Another corrections officer approached Freeman and asked

him to get up so that medical personnel could be summoned. Freeman agreed and asked
for assistance in getting to his feet. Plaintiff indicates he offered Freeman his hand to pull

himself up, as Freeman was an older gentleman. Plaintiff contends that while he still was

holding Freeman’s hand, the officer pushed Freeman causing Freeman and Plaintiff to fall

to the floor. The sergeant on duty asked Plaintiff if he required medical treatment and

Plaintiff declined it. Plaintiff claims he awoke the next day feeling pain in his back and

neck. He claims he has sent kites and grievances but was denied medical treatment.

       STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is

required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state

a claim upon which relief can be granted, or if it lacks an arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir.

1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an

arguable basis in law or fact when it is premised on an indisputably meritless legal theory

or when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       A cause of action fails to state a claim upon which relief may be granted when it

lacks “plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564

(2007). A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual

allegations in the pleading must be sufficient to raise the right to relief above the

speculative level on the assumption that all the allegations in the Complaint are true. Bell

Atl. Corp., 550 U.S. at 555. The Plaintiff is not required to include detailed factual

allegations, but must provide more than “an unadorned, the-Defendant-unlawfully-harmed-
                                             2
me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers legal conclusions or a

simple recitation of the elements of a cause of action will not meet this pleading standard.

Id. In reviewing a Complaint, the Court must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th

Cir.1998).

       DISCUSSION

        “The Eighth Amendment prohibition on cruel and unusual punishment protects

prisoners from the ‘unnecessary and wanton infliction of pain.’” Baker v. Goodrich,649 F.3d

428, 434 (6th Cir. 2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Pretrial

detainee claims, though they fall under the Due Process Clause of the Fourteenth Amendment

rather than the Eighth Amendment, City of Revere v. Mass. Gen. Hosp.,463 U.S. 239, 244

(1983), are analyzed under the same rubric as Eighth Amendment claims brought by

prisoners. See Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir.1985) (citing Bell v.

Wolfish, 441 U.S. 520, 545 (1979)).

       The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a

framework for courts to use when deciding whether certain conditions of confinement

constitute cruel and unusual punishment prohibited by the Eighth Amendment. Plaintiff

must first plead facts which, if true, establish that a sufficiently serious deprivation has

occurred. Id. Seriousness is measured in response to “contemporary standards of

decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992). Routine discomforts of prison life

do not suffice. Id. Only deliberate indifference to serious medical needs or extreme

deprivations regarding the conditions of confinement will implicate the protections of the

Eighth Amendment. Id. at 9. Plaintiff must also establish a subjective element showing
                                            3
the prison officials acted with a sufficiently culpable state of mind. Id. Deliberate

indifference is characterized by obduracy or wantonness, not inadvertence or good faith

error. Whitley, 475 U.S. at 319. Liability cannot be predicated solely on negligence. Id. A

prison official violates the Eighth Amendment only when both the objective and subjective

requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       In this case, Plaintiff fails to establish the subjective element of his claims.

Deliberate indifference “entails something more than mere negligence.” Farmer, 511 U.S.

at 835. An official acts with deliberate indifference when “he acts with criminal

recklessness,” a state of mind that requires that the official act with conscious disregard of

a substantial risk of serious harm. Id. at 837. This standard is met if “the official knows of

and disregards an excessive risk to inmate health or safety; the official must both be aware

of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. Plaintiff does not allege facts reasonably

suggesting that the County Executive or the MetroHealth Director for the Cuyahoga

County Corrections Center were personally aware of Plaintiff’s situation, that they drew the

inference that his health may have been at risk and disregarded that risk in their actions.

He did not state a claim for relief against them under the Eighth or Fourteenth

Amendments.

       CONCLUSION

       Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.


                                                4
IT IS SO ORDERED.



                        S/Pamela A. Barker
                        PAMELA A. BARKER
Date: 10/25/2019        U. S. DISTRICT JUDGE




                    5
